DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-13 and 15-21 are rejected under 35 U.S.C. 103 as being unpatentable over Claprood (US 20090080176 A1), hereinafter Claprood, in view of Aleardi (US 20100043773 A1), hereinafter Aleardi.

Regarding claims 1-4 and 20, Claprood discloses a gas cooking appliance comprising: 
a burner (“a gas burner of a cook top” paragraph [0043]); 
a gas valve configured to control gas flow to the burner (“a gas valve 30” paragraph [0043]); 
a control knob (“a knob 14” paragraph [0043]) operatively connected to the gas valve and rotatable to control the gas flow to the burner, the control knob being rotatable about a rotation axis between a closed position where no gas flow is allowed to pass to the burner and an open position where gas flow is allowed to pass to the burner, the open position comprising a plurality of operable positions wherein each operable position is related to a quantity of gas passing to the burner (“when the knob is positioned in the "off" position corresponding to no gas flow… with counterclockwise rotation of the knob 14, the gas valve is turned on full… continued counterclockwise rotation of the knob 14 may move the gas valve to a simmer range [0052]-[0054]); and 
a lighting system including a power control assembly electrically coupled to a lighting device, the control knob being operatively coupled to the power control assembly, the lighting system configured to cause an illumination of the lighting device to alter upon the control knob transitioning between the plurality of operable positions (“Referring now to FIG. 5a-5c, chambers 34 and 36 may partially surround the knob 14 as described, and when the knob is positioned in the "off" position corresponding to no gas flow (as shown) the diffuser 50 of chambers 34 and 36 will be dark. Referring to FIG. 5b with counterclockwise rotation of the knob 14, the gas valve is turned on full to aid in ignition of the burner and both chambers 36 and 34 are fully illuminated commensurate with the high flame level that would be expected. As shown in FIG. 5c, continued counterclockwise rotation of the knob 14 may move the gas valve to a simmer range in which only chamber 36 is illuminated, the illumination of chamber 36 continuing at all times when gases flowing” paragraphs [0052]-[0054]).

    PNG
    media_image1.png
    401
    393
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    197
    528
    media_image2.png
    Greyscale

Claprood does not disclose:
a flame detector for detecting a flame of the burner; 
the lighting system electrically coupled to the flame detector, the lighting system configured to cause the illumination of the lighting device only upon the flame detector detecting the flame of the burner;
wherein the flame detector is comprised in an ignitor, the lighting system configured to be energized by an ignitor; 
wherein the lighting system also comprises a switch, the switch being configured to connect the lighting system to ground upon the flame detector detecting the flame in the burner; 
wherein the switch is a transistor, a base of the transistor being connected to the flame detector, a collector of the transistor being connected to the power control assembly and the emitter of the transistor being connected to ground; or 
an ignitor that includes a spark generator, the ignitor configured such that upon the flame detector detecting no flame of the burner, the spark generator automatically energizes to attempt to ignite the flame of the burner independently of the operable position in which the control knob is positioned.

However, Aleardi teaches:
a flame detector for detecting a flame of the burner (“second spark plug 100 will be electrically connected only to control circuit 26, so as to serve exclusively as flame sensor” paragraph [0034]); and
the lighting system electrically coupled to the flame detector, the lighting system configured to cause the illumination of the lighting device only upon the flame detector detecting the flame of the burner (“In the case of presence of electronic switch 55, on the other hand, the lighting of burner means 11 (burners 2) is produced automatically as soon as switch 19 is closed; indeed, battery 5 supplies in such case current to circuit 26 which, in absence of flame 15 (no dispersion current to earth) operates electronic switching means 55 to generate sparks 10a; in such step (blocks 205, 206) LED 27 blinks but does not light up. At this point, as soon as flame 15 is on, the above-mentioned dispersion current starts passing to earth which closes through flame 15 itself and thus LED 17 is on (block 208)” paragraph [0041]);
wherein the flame detector is comprised in an ignitor, the lighting system configured to be energized by an ignitor (“second spark plug 100 will be electrically connected only to control circuit 26, so as to serve exclusively as flame sensor” paragraph [0034]); 
wherein the lighting system also comprises a switch, the switch being configured to connect the lighting system to ground upon the flame detector detecting the flame in the burner (30); 
wherein the switch is a transistor, a base of the transistor being connected to the flame detector, a collector of the transistor being connected to the power control assembly and the emitter of the transistor being connected to ground (“flame 15 is thus made to work as a switch which, in the case in point (FIG. 5), puts into conduction transistor means 30 which, at this point, (according to the diagram shown) put indicator 27 into electrical connection with electrical power source 5. According to this diagram, indicator 27 is on if flame 15 is lit” paragraph [0027]); and
an ignitor that includes a spark generator, the ignitor configured such that upon the flame detector detecting no flame of the burner, the spark generator automatically energizes to attempt to ignite the flame of the burner independently of the operable position in which the control knob is positioned (“In these conditions, the system is in stand-by or "monitoring" status, indicated by the steady lighting (in the example shown) of LED 27. If flame 15 goes out, dispersion current to earth to spark plug 10 immediately ceases and circuit 26 consequently produces a new activation of switching means 55 (blocks 220, 221) to produce the generation of sparks 10a again” paragraph [0043]).

    PNG
    media_image3.png
    460
    728
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    664
    600
    media_image4.png
    Greyscale

In view of Aleardi’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include the flame detection and lighting capabilities as is taught in Aleardi, in the gas cooking appliance disclosed by Claprood.
One would have been motivated to include the flame detection and lighting capabilities of Aleardi because Aleardi states this “indicates to the user in a clear and visible manner if the flame is lit or not on each burner” (paragraph [0005]). Therefore, including the teachings of Aleardi will improve visual indication of the presence of a flame. Additionally, including the relighting capabilities of Aleardi will minimize the risk of discharging uncombusted explosive gas.

The examiner notes that “the illumination” in the claim refers to a specific illumination. The illumination disclosed by Claprood is substantially steady state. Aleardi teaches a blinking state which is intermediate to and distinct from “off” and “the illumination” (i.e. the steady state illumination). 

Regarding claim 5, Claprood, as modified by Aleardi, discloses the gas cooking appliance according to claim 1 wherein the lighting device comprises a plurality of light emitting diodes (“LEDs 42” paragraph [0045]), the illumination of the lighting device being altered by varying the number of light emitting diodes that are lit, the lighting system being configured such that as the control knob is rotated to increase the quantity of gas to the burner, the number of light emitting diodes that are lit increases (“Referring now to FIG. 5a-5c, chambers 34 and 36 may partially surround the knob 14 as described, and when the knob is positioned in the "off" position corresponding to no gas flow (as shown) the diffuser 50 of chambers 34 and 36 will be dark. Referring to FIG. 5b with counterclockwise rotation of the knob 14, the gas valve is turned on full to aid in ignition of the burner and both chambers 36 and 34 are fully illuminated commensurate with the high flame level that would be expected. As shown in FIG. 5c, continued counterclockwise rotation of the knob 14 may move the gas valve to a simmer range in which only chamber 36 is illuminated, the illumination of chamber 36 continuing at all times when gases flowing” paragraphs [0052]-[0054]).

    PNG
    media_image5.png
    348
    509
    media_image5.png
    Greyscale

Regarding claim 6, Claprood, as modified by Aleardi, discloses the gas cooking appliance according to claim 2, wherein the power control assembly comprises a printed circuit board (“a printed circuit board 26” paragraph [0043]) that includes a plurality of electrically conductive tracks, at least some of plurality of electrically conductive tracks being connected to the lighting device (“Referring now to FIG. 4, contacts 24 on the bottom surface of the printed circuit board” paragraph [0049]. As modified, some or all of the conductive tracks shown in figure 5 of Aleardi must be incorporated), the power control assembly further comprising a rotary connector that rotates in unison with the control knob (“The wiper plate 20 rotates with the shaft 16 and electrical wipers 22 may connect with a set of electrical contacts 24 on the bottom of a printed circuit board 26 in the manner of a rotary switch” paragraph [0043]), the rotary connector including a plurality of protruding tabs that are electrically connected to one another with each of the plurality of protruding tabs configured to contact with one or more of the plurality of electrically conductive tracks, the number of the plurality of protruding tabs contacting the plurality of electrically conductive tracks depending on an angular position of the rotary connector (“Continuously within these outermost traces 52a and 52b is trace 54 which may be selectively joined to one of trace 52a and 52b by a first wiper finger 22a” paragraph [0049]).

    PNG
    media_image6.png
    414
    467
    media_image6.png
    Greyscale

Regarding claim 7, Claprood, as modified by Aleardi, discloses the gas cooking appliance according to claim 6, wherein the plurality of protruding tabs protrude from a base of the rotary connector and are disposed in parallel with respect to one another, a free end of each of the plurality of protruding tab defining a contact ending that is configured to contact with a respective one of the plurality of tracks of the printed circuit board, the contact endings being radially and angularly offset from one another, in use only the contact endings of the plurality of protruding tabs contact the printed circuit board (Element 22, 52, and 54).

Regarding claim 8, Claprood, as modified by Aleardi, discloses the cooking appliance according to claim 6 wherein the lighting device comprises a plurality of light emitting diodes (“LEDs 42” paragraph [0045]. The plurality of light emitting diodes may be a selection of a single diode from each section 34 and 36), the illumination of the lighting device being altered by varying the number of light emitting diodes that are lit, the lighting system being configured such that as the control knob is rotated to increase the quantity of gas to the burner, the number of light emitting diodes that are lit increases (“Referring now to FIG. 5a-5c, chambers 34 and 36 may partially surround the knob 14 as described, and when the knob is positioned in the "off" position corresponding to no gas flow (as shown) the diffuser 50 of chambers 34 and 36 will be dark. Referring to FIG. 5b with counterclockwise rotation of the knob 14, the gas valve is turned on full to aid in ignition of the burner and both chambers 36 and 34 are fully illuminated commensurate with the high flame level that would be expected. As shown in FIG. 5c, continued counterclockwise rotation of the knob 14 may move the gas valve to a simmer range in which only chamber 36 is illuminated, the illumination of chamber 36 continuing at all times when gases flowing” paragraphs [0052]-[0054]).

Regarding claim 9, Claprood, as modified by Aleardi, discloses the gas cooking appliance according to claim 8, wherein the plurality of electrically conductive tracks includes a flame track electrically connected to the flame detector through a switch (By the modification taught by Aleardi), a power track electrically connected to the ignitor (Element 54 of Claprood is a power track. The ignitor is at least taught by Aleardi), a sparker track connected to a spark generator comprised in the ignitor (By the modification of Aleardi), and a plurality of main tracks electrically connected to the flame track (Elements 52a and 52b are main tracks. The flame track is taught by Aleardi), each of the plurality of light emitting diodes of the lighting device being connected to a different one of the plurality of main tracks (As previously noted, the plurality of LEDs may correspond to a single LED from each section 34 and 36. In this instance, each of this plurality is connected to a different one of the plurality of main tracks, namely 52a and 52b), the switch being configured to connect to ground upon the flame detector detecting the flame in the burner in order to close an electrical circuit between the igniter and at least one of the plurality of light emitting diodes (“flame 15 is thus made to work as a switch which, in the case in point (FIG. 5), puts into conduction transistor means 30 which, at this point, (according to the diagram shown) put indicator 27 into electrical connection with electrical power source 5. According to this diagram, indicator 27 is on if flame 15 is lit” paragraph [0027] of Aleardi).

Regarding claim 10, Claprood, as modified by Aleardi, discloses the gas cooking appliance according to claim 9, wherein one of the plurality of protruding tabs is configured to contact with the power track and a remainder of the plurality of protruding tabs being configured to contact with the plurality of main tracks and/or with the sparker track of the printed circuit board depending on the angular position of the rotary connector (Figure 4 of Claprood).

Regarding claim 11, Claprood, as modified by Aleardi, discloses the gas cooking appliance according to claim 9, wherein at least one of the plurality of main tracks is electrically connected to the sparker track or to the power track (Via the tabs 22).

Regarding claim 12, Claprood, as modified by Aleardi, discloses the gas cooking appliance according to claim 8, wherein each of the plurality of main tracks terminates at a different angular position in reference to a rotation axis of the control knob, such that upon a first of the plurality of main tracks not being contacted by one of the plurality of protruding tabs, a light emitting diode associated with the first of the plurality of main tracks is not lit (Figure 5C of Claprood).

Regarding claim 13, Claprood, as modified by Aleardi, discloses the gas cooking appliance according to claim 9, wherein when the control knob is in the open position one of the plurality of protruding tabs of the rotary connector contacts with the power track of the printed circuit board independently of an angular position of the control knob (Figure 4 shows track 54 extends the entire rotation arc).

Regarding claim 15, Claprood, as modified by Aleardi, discloses the gas cooking appliance according to claim 9, wherein when the control knob is in the open position one of the plurality of protruding tabs of the rotary connector contacts with the sparker track independently of an angular position of the control knob so that the sparker is able to ignite the flame in the burner in any of the plurality of operable positions of the control knob (Claprood discloses tabs on a rotary connector Aleardi teaches a valve 18 that closes switch 19 and keeps the system in a stand-by mode where extinguishing the flame results in reactivation of the spark igniter. The combination of these references would result in a system wherein any activation of the knob/valve would connect the sparker track).

Regarding claim 16, Claprood, as modified by Aleardi, discloses the cooking appliance according to claim 8, wherein when the control knob is rotated away from the closed position, the plurality of protruding tabs of the rotary connector advance at an angle with respect to a vertical axis passing through the rotation axis (Figures 5A-5C.

Regarding claim 17, Claprood, as modified by Aleardi, discloses the cooking appliance according to claim 16, wherein the control knob and gas valve are configured such that when the control knob is rotated with respect to the vertical axis, the control knob is in the closed position (Figure 5A).

Claprood, as modified by Aleardi, does not disclose a closed position at 0° from the vertical axis. However, the court has held that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947). In this case, establishing the closed position at 0° from the vertical datum is a design choice and does not relate to any mechanical function. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the closed position in relation to a vertical axis.

Regarding claim 18, Claprood, as modified by Aleardi, discloses the cooking appliance according to claim 16, wherein the control knob and gas valve are configured such that when the control knob is rotated counter-clockwise with respect to the vertical axis, the control knob is positioned in one of the plurality of operable positions corresponding to a maximum gas quantity passing to the burner, the lighting system being configured to energize all of the plurality of light emitting diodes (A position intermediate to figures 5A and 5B).

Claprood, as modified by Aleardi, does not disclose a maximum flow position at 90° from the vertical axis. However, the court has held that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947). In this case, establishing the maximum flow position at 90° from the vertical datum is a design choice and does not relate to any mechanical function. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the maximum flow position in relation to a vertical axis.

Regarding claim 19, Claprood, as modified by Aleardi, discloses the cooking appliance according to claim 16, wherein the control knob and gas valve are configured such that when the control knob is rotated counter-clockwise with respect to the vertical axis, the control knob is positioned in one of the plurality of operable positions corresponding to a minimum gas quantity passing to the gas burner, the lighting system being configured to energize only one of the plurality of light emitting diodes (A position fully rotated away from the off position. The one of the plurality of lights being one selected from section 36).

Claprood, as modified by Aleardi, does not disclose a minimum flow position at 270° from the vertical axis. However, the court has held that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947). In this case, establishing the minimum flow position at 270° from the vertical datum is a design choice and does not relate to any mechanical function. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the minimum flow position in relation to a vertical axis.

Regarding claim 21, Claprood, as modified by Aleardi, discloses the cooking appliance according to claim 14, further comprising an ignitor that includes a spark generator, the ignitor configured such that upon the flame detector detecting no flame of the burner, the spark generator energizes to attempt to ignite the flame of the burner when the control knob is positioned in the ignition position (By the modification taught by Aleardi).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Claprood, in view of Aleardi, and further in view of Huang (US 20030159689 A1), hereinafter Huang.

Regarding claim 14, Claprood, as modified by Aleardi, discloses the gas cooking appliance according to claim 9, wherein the open position of the control knob includes an ignition position for igniting the flame in the burner (“Referring to FIG. 5b with counterclockwise rotation of the knob 14, the gas valve is turned on full to aid in ignition of the burner”).

Claprood, as modified by Aleardi, does not disclose wherein only when the control knob is in the ignition position a respective one of the plurality of protruding tabs of the rotary connector contacts with the sparker track to cause the spark generator to ignite the flame in the burner.

However, Huang teaches wherein only when the control knob is in the ignition position a respective one of the plurality of protruding tabs of the rotary connector contacts with the sparker track to cause the spark generator to ignite the flame in the burner (“The contact and press portion 32 of the press plate 30 contacts and presses the signal receiving terminal 27 of the switch 25, so that the control circuit of the electric power device 14 may receive a signal to output a high-voltage current to the igniter of each of the burner heads 16, so that each of the burner heads 16 may ignite and burn. Then, the control knob 28 may be further rotated sideward, thereby outputting gas having the maximum flow rate” paragraph [0027]).

    PNG
    media_image7.png
    487
    463
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    299
    299
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    299
    296
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    384
    311
    media_image10.png
    Greyscale

In view of Huang’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein only when the control knob is in the ignition position a respective one of the plurality of protruding tabs of the rotary connector contacts with the sparker track to cause the spark generator to ignite the flame in the burner as is taught in Huang, in the gas cooking appliance disclosed by Claprood.
One would have been motivated to include wherein only when the control knob is in the ignition position a respective one of the plurality of protruding tabs of the rotary connector contacts with the sparker track to cause the spark generator to ignite the flame in the burner because Huang states “A conventional barbecue stove structure in accordance with the prior art comprises an ignition switch for igniting and burning the burner head of the barbecue stove structure. However, the ignition efficiency of the ignition switch is not excellent. In addition, the ignition switch has a complicated construction and a short lifetime, thereby increasing the cost of production” (paragraph [0004]). Therefore, including the ignition switch of Huang will simplify construction.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Tsugo (JP 2017172925 A) discloses a burner control knob with progressive illumination of lamps to indicate knob position and the level of burner activation.

    PNG
    media_image11.png
    313
    231
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    346
    488
    media_image12.png
    Greyscale

Li (WO 2013136237 A1) “When the gas stove is in an ignition state, namely, in a first grade state, the first contact part 2 contacts the first connection part 3” page 19, line 27

    PNG
    media_image13.png
    283
    243
    media_image13.png
    Greyscale

French (US 20160348916 A1) 

    PNG
    media_image14.png
    586
    432
    media_image14.png
    Greyscale

Huang (CN 201028630 Y) 

    PNG
    media_image15.png
    361
    328
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    397
    733
    media_image16.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN P JONES whose telephone number is (303)297-4309. The examiner can normally be reached Mon-Fri 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on (571) 272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOGAN P JONES/Examiner, Art Unit 3762